DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.
Claim Interpretation
Previous interpretation of claims under 112(f) has been withdrawn in view of amendments made by the applicant.
Claim Rejections - 35 USC § 112
Previous claim rejection(s) under 112(b) have been withdrawn in view of amendments made by the applicant.
Response to Arguments
Applicant's amendments filed on 09/01/2022 have been considered and entered. However, applicant's arguments as filed have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “configuration of the first antenna enables or facilitates the communication between the first antenna with the document using a short radar signal. Furthermore, this configuration of the first antenna avoids upsizing of the pressure plate and the image reading unit. Furthermore, this configuration of the first antenna can facilitate maintenance because of great accessibility of the pressure plate” see applicant remarks, page 13, 3rd paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that none of the cited prior arts teach the  newly amended features of independent claims, namely, a pressing structure to hold and press the object to be scanned on the mounting table, and the first antenna is on the pressing structure and overlaps the object to be scanned in a plan view when the pressing structure presses the object to be scanned on the mounting table as currently recited in the amended independent claims, see applicant remarks, page 13, last paragraph – page 15, first paragraph.
In reply, examiner asserts that combination between Mizumukai and Oshima successfully teaches all the above argued features such as Oshima teaches a document holder 101 which functions as Flat Bed Scanner is mounted on a document pressing cover 102 and the reading unit 3 reads an image of an original as an FBS, the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover during scanning, paragraphs 39, 45, wherein further note that document pressing cover 102 which is part of both FBS and ADF, wherein the RF reader can be disposed on the ADF as described in paragraphs 84-86 and further note that the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover when a scanning carriage 35 which moves horizontally with respect to the platen glass during scanning process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumukai, US 2010/0110490 in view of Oshima Osamu (hereinafter Oshima), JP 2007-300524.
Regarding claim 1, Mizumukai discloses an image reading device (MFP 3, figs. 1-2) comprising:
 a processor (CPU 7, fig. 1) configured to perform short-range radio communication (RFID communication) to 5perform at least one of data reading operation from an information storage (tags 39) on an object to be scanned and data writing operation to the information storage (RFID communication is performed between tags 39 mounted on paper sheets 33A (paragraph 23) and first RFID reader/writer 29, which does reading from or writing to RFID tags 39 mounted on sheets 33A by scanning the sheets 33A of the original document 55, paragraphs 21, 27-28);
 a first antenna (first RFID reader/writer 29, paragraph 21, note that RFID readers communicate wirelessly with antennas (not shown), paragraph 24) to perform the short-range radio communication with the information storage on the object to be scanned using a first communication mode (RFID communication is performed between tags 39 mounted on paper sheets 33A (paragraph 23) and first RFID reader/writer 29, which does reading from or writing to RFID tags 39 mounted on sheets 33A by scanning the sheets 33A of the original document 55 using first communication mode which involves RFID reader/writer 29, paragraphs 21, 27-28); 
and 10a second antenna (second RFID reader/writer 31, note that RFID readers communicate wirelessly with antennas (not shown), paragraph 24) to perform the short-range radio communication with the information storage on the object using a second communication mode (RFID communication is performed between tags 39 mounted on paper sheets 33A (paragraph 23) and second RFID reader/writer 31 using second communication mode which involves RFID reader/writer 31, paragraph 24);
a mounting table (document tray 57) on which the object to be scanned is placed (document tray 57 in which an original document 55 to be scanned is placed, paragraph 27); and a pressing structure (discharge tray 61)  to hold the object to be scanned on the mounting table (paragraphs 27-28, document is then kept in the discharge tray 61), and the first antenna is on the pressing structure (paragraph 28, “the first RFID reader/writer 29 for original documents is disposed in the document discharge tray 61”);
wherein the processor (CPU 7) performs the short-range radio communication to perform at least one of the data reading operation from the 15information storage and the data writing operation to the information storage, using the first communication mode or the second communication mode (RFID communication is performed between tags 39 and first RFID reader/writer 29 or second RFID reader/writer 31 by either reading from or writing to RFID tags 39 using either of first communication mode (using RFID reader/writer 29) or second communication mode (using RFID reader/writer 31), paragraphs 21-28).
Mizumukai fails to explicitly disclose 10performing short-range radio communication with information storage on the object to be scanned; a pressing structure to press the object to be scanned on mounting table, and first antenna is on the pressing structure and overlaps the object to be scanned in a plan view when the pressing structure presses the object to be scanned on the mounting table.
However, Oshima teaches a second antenna unit (RF reader 8 out of plurality of RF readers 8 has coil antenna for wireless communication, paragraph 44) configured to perform the short-range radio communication with the information storage unit mounted on the object to be scanned (RFID communication is performed between RF reader 8 and RFID tag attached to the original document to be scanned, paragraphs 44-47, also see paragraphs 63-64 for further details); a pressing structure to hold and press the object to be scanned on mounting table (note that document holder 101 which functions as an FBS (Flat Bed Scanner) is mounted on a document pressing cover 102 and the reading unit 3 reads an image of an original as an FBS, the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover during scanning, paragraphs 39, 45), and first antenna (RF reader 8 out of plurality of RF readers 8) is on the pressing structure and overlaps the object to be scanned in a plan view when the pressing structure presses the object to be scanned on the mounting table (document pressing cover 102 which is part of both FBS and ADF, wherein the RF reader can be disposed on the ADF as described in paragraphs 84-86 and further note that the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover when a scanning carriage 35 which moves horizontally with respect to the platen glass during scanning process, paragraph 45).
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of preventing an image of a document from being read in an erroneously set reading mode as taught by Oshima at paragraph 24.
Regarding claim 2, Mizumukai fails to explicitly disclose 20a moving scanner to scan an image on the object to be scanned while moving along the mounting table, and 25wherein the second antenna is disposed on the moving scanner.  
However, Oshima teaches a moving scanner to scan an image on the object to be scanned while moving along the mounting table (CCD reading unit 3 reads an image of an original as an FBS, the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 a by a scanning carriage 35 which moves horizontally with respect to the platen glass 1, paragraphs 45, 63-64), wherein the second antenna (RF reader 8 has coil antenna for wireless communication, paragraph 44)  is disposed on the moving scanner (plurality of RF readers 8 are disposed on the moving scanning carriage 35 at a predetermined interval in the width direction of the document, paragraphs 46, 63-64).
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of efficiently performing scanning by using flatbed scanner with moving carriage for effective results as taught by Oshima at paragraph 39.
Regarding claim 6, Combination of Mizumukai with Oshima further teaches a conveyor to convey the object to be scanned (Mizumukai, conveying mechanism conveys the original document 55 set in the document tray 57 through the scanning region of the scanning unit 21…The scanning unit 21 generates image data by reading images formed on the original document 55 conveyed thereby, Oshima, paragraphs 39, 45, ADF conveys the document to  be scanned), wherein, when an image on the object to be scanned that is being conveyed by the conveyor is scanned by the moving scanner that is kept in a stationary sate (Oshima, paragraphs 84-86, ADF 100 A conveys the document placed on the document tray 21 by 1 sheets along the conveyance path while reading unit 3 A reads an image of an original and obtains image data, and the scanning carriage 35 is fixedly mounted on the original placing table 101 and paragraph 45, scanning carriage 35 which is stationary below the platen glass), 15the processor (Mizumukai, CPU 7) is configured to perform the short-range radio communication using the second antenna to perform at least one of the data reading operation from the information storage mounted on the object to be scanned and the data writing operation to the information storage (Mizumukai, RFID communication is performed between tags 39 mounted on paper sheets 33A and second RFID reader/writer 31 to perform either reading from or writing to RFID tags 39 mounted on sheets 33A, paragraphs 24, 51-54 and Oshima, RFID communication is performed between RF reader 8 and RFID tag attached to the original document to be scanned, paragraphs 44-47).
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of preventing an image of a document from being read in an erroneously set reading mode as taught by Oshima at paragraph 24.
Regarding claim 7, Combination of Mizumukai with Oshima further teaches a conveyor to convey the object to be scanned (Mizumukai, conveying mechanism conveys the original document 55 set in the document tray 57 through the scanning region of the scanning unit 21…The scanning unit 21 generates image data by reading images formed on the original document 55 conveyed thereby, paragraph 27 Oshima, paragraphs 39, 45, ADF conveys the document to be scanned with conveying mechanism); and a container (Oshima, holder 101) disposed above the pressing structure, wherein the object to be scanned conveyed by the conveyor is placed on the container, and 25wherein, when the object to be scanned whose image is to be scanned and obtained while being conveyed by the conveyor is placed on the container (Oshima, paragraphs 39, 45, note that document holder 101 which functions as an FBS is mounted on a document pressing cover 102. The ADF 2 includes a paper feed roller 24 for supplying a document of the document tray 21 to the conveyance path 22 and when the CCD reading unit 3 reads an image of an original as an FBS or when the CCD reading unit 3 reads an image of a document conveyed by the ADF 2, information is read from an RFID tag of an original passing through the reading position P by a scanning carriage 35 below the platen glass 101), the processor (Mizumukai, CPU 7) is configured to perform the short-range radio communication using the first antenna to perform at least one of the data reading operation from the information storage mounted on the object to be scanned and the data writing 3operation to the information storage (Mizumukai, RFID communication is performed between tags 39 mounted on paper sheets 33A and first RFID reader/writer 29, which does reading from or writing to RFID tags 39 mounted on sheets 33A by scanning the sheets 33A of the original document 55 using first communication mode which involves RFID reader/writer 29, paragraphs 21, 27-28).
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of efficiently performing scanning by using flatbed scanner with moving carriage for effective results as taught by Oshima at paragraph 39.
Regarding claim 8, Combination of Mizumukai with Oshima further teaches wherein the conveyor (Oshima, paragraphs 39, 45, FBS or ADF conveys the document to be scanned) conveys the object to be scanned through a straight conveyance path in which the object to be scanned is conveyed without being bent (Oshima, paragraphs 39, 45, with either flatbed scanning or scanning via ADF, the documents are scanned without being bent).  
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of conveniently performing scanning by using FBS without actually bending the sheets as taught by Oshima at paragraph 39.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumukai, US 2010/0110490 in view of Oshima Osamu (hereinafter Oshima), JP 2007-300524 as applied in claim 1 above and further in view of Finocchiaro et al., US 2019/0266367.
Regarding claim 3, Mizumukai further discloses the first communication mode (first communication mode which involves RFID reader/writer 29, paragraphs 21, 28) and the second communication 30mode (second communication mode which involves RFID reader/writer 31, paragraph 24).  
Mizumukai with Oshima fail to further teach wherein first communication mode is a communication mode with a communication range shorter than a communication range of second communication 30mode.  
However, Finocchiaro teaches wherein first communication mode is a communication mode with a communication range shorter than a communication range of second communication 30mode (paragraphs 124-126, RFID markers configured to exchange electrical signals with said marker at a first (short, e.g. near-field) communication range, and a second interface coupled to the first interface and configured to exchange electromagnetic signals with a (remote) reader at a second (long) communication range, the second communication range longer than the first communication range).
Mizumukai and Oshima are combinable with Finocchiaro because they all teach performing RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai and Oshima with the teachings of Finocchiaro for the benefit of providing an improved solution in RFID range by having various different frequency bands used in RFID communications as taught by Finocchiaro at paragraphs 12, 31.
Regarding claim 4, Combination of Mizumukai with Oshima and Finocchiaro teaches further teaches40Client Ref. No. FN202100378 wherein the first communication mode and the second communication mode are communication modes that use radiofrequency identification and use radio or radar signals whose bands of frequencies are different from each other (Finocchiaro, paragraphs 134, 93-95, note that different frequencies such as two different UHF bands can be used for two communication interfaces and moreover the first communication interface and the second communication interface may be configured to exchange signals in frequency bands selected from HF, VHF, UHF or SHF bands).
Mizumukai and Oshima are combinable with Finocchiaro because they all teach performing RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai and Oshima with the teachings of Finocchiaro for the benefit of improving RFID communication range by using various different frequency bands as taught by Finocchiaro at paragraph 31.
Regarding claim 55, Combination of Mizumukai with Oshima and Finocchiaro teaches further teaches40Client Ref. No. FN202100378 wherein the first communication mode uses a radio or radar signal whose band of frequencies is high, and wherein the second communication mode uses a radio or radar signal whose band of frequencies is ultrahigh (Finocchiaro, paragraphs 134, 93-95, note that different frequencies such as two different UHF bands can be used for two communication interfaces and moreover the first communication interface and the second communication interface may be configured to exchange signals in frequency bands selected from HF, VHF, UHF or SHF bands).
Mizumukai and Oshima are combinable with Finocchiaro because they all teach performing RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai and Oshima with the teachings of Finocchiaro for the benefit of providing an improved solution in RFID range by having various different frequency bands used in RFID communications as taught by Finocchiaro at paragraphs 12, 31.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumukai, US 2010/0110490 in view of Oshima Osamu (hereinafter Oshima), JP 2007-300524 further in view of Kametani, US 2014/0268197.
Regarding claim 59, Mizumukai discloses an image forming apparatus (MFP 3, figs. 1-2) comprising: 
an image former (image forming unit 19, figs. 1-2) to form an image on a printing object (image-forming unit 19 and forms an image on the RFID sheet 33A with the image-forming unit 19, paragraph 54), the image former having sheet ejectors  (discharge tray 51, fig. 2) to which a printing object on which the image has been formed is ejected (image-forming unit 19 forms a monochrome or color image thereon based on image data received. The image formed on the surface of the sheet 33 is subsequently fixed to the sheet by heat as the sheet 33 is interposed between a heating roller 47 and a pressure roller 49 in a fixing unit disposed downstream of the conveying belt 45. The sheet 33 is subsequently discharged onto a discharge tray 51, paragraph 25), the sheet ejectors   being disposed on an upper side of the image former (as clearly seen in fig. 2 that discharge tray is disposed on an upper side of MFP 3); 
10an image reader (scanning unit 21 with CPU 7, figs. 1-2) on the upper side of the image former (as clearly seen in fig. 2 that scanning unit 21 is disposed on an even upper side of MFP 3), the image reader including a processor (scanning unit 21 with CPU 7, figs. 1-2) configured to perform short-range radio communication to perform at least one of data reading operation from an information storage on an object to be scanned and data writing operation to the 15information storage (RFID communication is performed between tags 39 mounted on paper sheets 33A (paragraph 23) and first RFID reader/writer 29, which does reading from or writing to RFID tags 39 mounted on sheets 33A by scanning the sheets 33A of the original document 55, paragraphs 21, 27-28),
a first antenna (first RFID reader/writer 29, paragraph 21, note that RFID readers communicate wirelessly with antennas (not shown), paragraph 24) to perform the short-range radio communication with the information storage on the object to be scanned using a first communication mode (RFID communication is performed between tags 39 mounted on paper sheets 33A (paragraph 23) and first RFID reader/writer 29, which does reading from or writing to RFID tags 39 mounted on sheets 33A by scanning the sheets 33A of the original document 55 using first communication mode which involves RFID reader/writer 29, paragraphs 21, 27-28); 
and 10a second antenna (second RFID reader/writer 31, note that RFID readers communicate wirelessly with antennas (not shown), paragraph 24) to perform the short-range radio communication with the information storage on the object using a second communication mode (RFID communication is performed between tags 39 mounted on paper sheets 33A (paragraph 23) and second RFID reader/writer 31 using second communication mode which involves RFID reader/writer 31, paragraph 24);
and a data communication processor (CPU 7) to perform the short-range radio communication using at least one of the first antenna and the second antenna to perform at least one of data reading operation from an information storage (RFID communication is performed between tags 39 and first RFID reader/writer 29 or second RFID reader/writer 31 by either reading from or writing to RFID tags 39 using either of first communication mode (using RFID reader/writer 29) or second communication mode (using RFID reader/writer 31), paragraphs 21-28) on a printing object that is ejected to a topmost one of sheet ejectors 30ejectors(tag 39 is disposed on printing sheet 33A that is ejected onto discharge tray 51 at the topmost of the printing ejection and forming units, paragraphs 25-27)
 and data writing operation to the information storage, wherein the processor is configured to perform the short-range radio communication to perform at least one of the data reading operation from the 42Client Ref. No. FN202100378 information storage and the data writing operation to the information storage on the object to be scanned, using the first communication mode or the second communication mode (RFID communication is performed between tags 39 and first RFID reader/writer 29 or second RFID reader/writer 31 by either reading from or writing to RFID tags 39 using either of first communication mode (using RFID reader/writer 29) or second communication mode (using RFID reader/writer 31), paragraphs 21-28).  
Mizumukai fails to explicitly disclose image former having a plurality of sheet ejectors; the plurality of sheet ejectors being disposed on an upper side of image former; performing short-range radio communication with information storage on the object to be scanned; a pressing structure configured to hold and press the object to be scanned placed on a mounting table, and a moving scanner to scan an image on the object to be 25scanned while moving along the mounting table, and the first antenna is on the pressing structure and overlaps the object to be scanned in a plan view when the pressing structure presses the object to be scanned on the mounting table.
However, Oshima teaches a second antenna (RF reader 8 has coil antenna for wireless communication, paragraph 44) configured to perform the short-range radio communication with the information storage on the object to be scanned (RFID communication is performed between RF reader 8 and RFID tag attached to the original document to be scanned, paragraphs 44-47, also see paragraphs 63-64 for further details); a pressing structure configured to hold and press the object to be scanned placed on a mounting table (note that document holder 101 which functions as an FBS (Flat Bed Scanner) is mounted on a document pressing cover 102 and the reading unit 3 reads an image of an original as an FBS, the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover during scanning, paragraphs 39, 45), and a moving scanner to scan an image on the object to be 25scanned while moving along the mounting table (CCD reading unit 3 reads an image of an original as an FBS, the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 a by a scanning carriage 35 which moves horizontally with respect to the platen glass 1, paragraphs 45, 63-64), and first antenna (RF reader 8 out of plurality of RF readers 8) is on the pressing structure and overlaps the object to be scanned in a plan view when the pressing structure presses the object to be scanned on the mounting table (document pressing cover 102 which is part of both FBS and ADF, wherein the RF reader can be disposed on the ADF as described in paragraphs 84-86 and further note that the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover when a scanning carriage 35 which moves horizontally with respect to the platen glass during scanning process, paragraph 45).
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of preventing an image of a document from being read in an erroneously set reading mode as taught by Oshima at paragraph 24.
Mizumukai with Oshima fail to explicitly teach image former having a plurality of sheet ejectors; the plurality of sheet ejectors being disposed on an upper side of image former.
However, Kametani teaches image former (image forming apparatus 12, fig. 1) having a plurality of sheet ejectors (discharge trays 17-18, fig. 1, paragraph 60); the plurality of sheet ejectors being disposed on an upper side of image former (as clearly seen in fig. 1, the discharge trays 17-18 are disposed on an upper side of image forming apparatus 12).
Mizumukai and Oshima are combinable with Kametani because they all teach image forming apparatuses with discharging sheets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai and Oshima with the teachings of Kametani for the benefit of printing data to be output from at least one paper discharge tray among a plurality of paper discharge trays in case one of the them is unavailable as taught by Kametani at paragraphs 13-14.
Regarding claim 10, Combination of Mizumukai with Oshima further teaches 5wherein the first antenna and the second antenna that the data communication processor (Mizumukai, paragraphs 21-28) uses are equivalent to an antenna disposed on the moving scanner (Oshima, plurality of RF readers 8 are disposed on the moving scanning carriage 35 at a predetermined interval in the width direction of the document, paragraphs 46, 63-64).
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of efficiently performing scanning by using flatbed scanner with moving carriage for effective results as taught by Oshima at paragraph 39.
Regarding claim 11, Combination of Mizumukai with Oshima and Kametani further teaches 10wherein the topmost one of the plurality of sheet ejectors is disposed below the first antenna and the second antenna used by the data communication processor (note that as can be clearly seen in fig. 1 of Kametani that topmost discharge tray 17 is disposed below the scanner portion 11 with pressing members and center paper discharge tray 14 which are equivalent to RFID reader 29 of Mizumukai and RF reader 8 on the moving scanning carriage of Oshima).
Mizumukai and Oshima are combinable with Kametani because they all teach image forming apparatuses with discharging sheets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai and Oshima with the teachings of Kametani for the benefit of having plurality of paper discharge trays placed in the middle for user’s convenience after performing scanning/printing functions as taught by Kametani at fig. 1.
Regarding claim 12, Combination of Mizumukai with Oshima and Kametani further teaches 15wherein the image former (Mizumukai, MFP 3, figs. 1-2) comprises a third antenna (Mizumukai, third RFID reader/writer 30) to perform short-range radio communication with the information storage of the printing object (Mizumukai, tag 39 on sheet 33A) that is ejected to the topmost one of the plurality of sheet ejectors (Kametani, plurality of sheet discharge trays, fig. 1), using a communication mode different from the first communication mode or the second communication mode of the first antenna or the second antenna used by 20the data communication processor (Mizumukai, third RFID reader/writer 30 is disposed near the conveying path along which the sheets 33 are conveyed between the trays 35 and 37 and the discharge tray 51 (the topmost ejection unit). Hence, if the sheet 33 passing through the fixing unit is a RFID sheet 33A, the third RFID reader/writer 30 can exchange data with the RFID tag 39 in the RFID sheet 33A through wireless communications, paragraphs 26, 55,  note that communication mode of third RFID reader 30 is different from first and second RFID readers 29 and 30 since it doesn’t involve those readers for wireless RFID communication with the tags 39), and wherein the data communication processor (Mizumukai, CPU 7, fig. 1) is configured to perform the short-range radio communication using the third antenna or the first antenna and the second antenna used by the data communication processor to perform at least one of data reading operation from the information storage on the 25printing object that is ejected to the topmost one of the plurality of sheet ejectors (Kametani, plurality of sheet discharge trays, fig. 1) and data writing operation to the information storage on the printing object that is ejected to the topmost one of the plurality of sheet ejectors (Mizumukai, RFID communication is performed between tags 39 and first RFID reader/writer 29 or second RFID reader/writer 31 or third RFID reader/writer 30  by either reading from or writing to RFID tags 39 using either of first communication mode (using RFID reader/writer 29) or second communication mode (using RFID reader/writer 31) or third communication mode (using RFID reader/writer 30), where either of RFID readers/writers can exchange data with the RFID tag 39 in the RFID sheet 33A through wireless communications which is ejected at the topmost discharge tray 51, paragraphs 21-28).
Mizumukai and Oshima are combinable with Kametani because they all teach image forming apparatuses with discharging sheets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai and Oshima with the teachings of Kametani for the benefit of printing data to be output from at least one paper discharge tray among a plurality of paper discharge trays in case one of the them is unavailable as taught by Kametani at paragraph 13.
Regarding claim 13, Mizumukai discloses an image forming apparatus (MFP 3, figs. 1-2) comprising: 
an image former (image forming unit 19, figs. 1-2) configured to form an image on a printing object (image-forming unit 19 and forms an image on the RFID sheet 33A with the image-forming unit 19, paragraph 54), the image former having sheet ejectors  (discharge tray 51, fig. 2) to which a printing object on which the image has been formed is ejected (image-forming unit 19 forms a monochrome or color image thereon based on image data received. The image formed on the surface of the sheet 33 is subsequently fixed to the sheet by heat as the sheet 33 is interposed between a heating roller 47 and a pressure roller 49 in a fixing unit disposed downstream of the conveying belt 45. The sheet 33 is subsequently discharged onto a discharge tray 51, paragraph 25), the sheet ejectors being disposed on an upper side of the image former (as clearly seen in fig. 2 that discharge tray is disposed on an upper side of MFP 3); 
 an image reader (scanning unit 21 with CPU 7, figs. 1-2) disposed on an upper side of the image former (as clearly seen in fig. 2 that scanning unit 21 is disposed on an even upper side of MFP 3);
and a data communication processor (CPU 7, fig. 1) configured to perform short-range radio 10communication using first antenna or the second antenna to perform at least one of data reading operation from an information storage on a printing object that is ejected to a topmost one of sheet ejectors and data writing operation to the information storage (RFID communication is performed between tags 39 that are disposed on printing sheet 33A which is ejected onto discharge tray 51 at the topmost of the printing ejection and forming units and first RFID reader/writer 29 or second RFID reader/writer 31 by either reading from or writing to RFID tags 39 by using either of RFID reader/writer 29 or RFID reader/writer 31, paragraphs 21-28, 54).
Mizumukai fails to explicitly disclose image reader including a pressing structure to hold and press an object to be scanned placed on a mounting table and a moving scanner to scan an image 5on the object to be scanned while moving along the mounting table, the pressing structure and the moving scanner including a first antenna and a second antenna respectively to perform short-range radio communication with an information storage on object; image former having a plurality of sheet ejectors; wherein the first antenna overlaps the object to be scanned in a plan view when the pressing structure presses the object to be scanned on the mounting table.
However, Oshima teaches image reader (CCD reading unit  3) including a pressing structure (document holder 101 which functions as an FBS (Flat Bed Scanner) is mounted on a document pressing cover 102, paragraphs 39, 45) to hold and press an object to be scanned placed on a mounting table (note that document holder 101 which functions as an FBS (Flat Bed Scanner) is mounted on a document pressing cover 102 and the reading unit 3 reads an image of an original as an FBS, the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover during scanning, paragraphs 39, 45) and a moving scanner to scan an image 5on the object to be scanned while moving along the mounting table (CCD reading unit 3 reads an image of an original as an FBS, the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 a by a scanning carriage 35 which moves horizontally with respect to the platen glass 101 a. When the CCD reading unit 3 reads an image of a document conveyed by the ADF 2, information is read from an RFID tag of an original passing through the reading position P by a scanning carriage 35 which is stationary below the platen glass 101, paragraphs 45, 63-64), the pressing structure and the moving scanner including a first antenna and a second antenna respectively (plurality of RF readers 8 are disposed on the scanning carriage 35 at a predetermined interval in the width direction of the document) to perform short-range radio communication with an information storage on object (RFID communication is performed between RF reader 8 and RFID tag attached to the original document to be scanned, paragraphs 44-47, 63-64); wherein the first antenna overlaps the object to be scanned in a plan view when the pressing structure presses the object to be scanned on the mounting table (document pressing cover 102 which is part of both FBS and ADF, wherein the RF reader can be disposed on the ADF as described in paragraphs 84-86 and further note that the RF reader 8 reads information from the RFID tag of an original placed on the platen glass 101 and pressed by the document cover when a scanning carriage 35 which moves horizontally with respect to the platen glass during scanning process, paragraph 45).
Mizumukai and Oshima are combinable because they both teach image reading apparatuses with carrying out RFID communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai with the teachings of Oshima for the benefit of preventing an image of a document from being read in an erroneously set reading mode as taught by Oshima at paragraph 24.
Mizumukai with Oshima fail to explicitly teach image former having a plurality of sheet ejectors.
However, Kametani teaches image former (image forming apparatus 12, fig. 1) having a plurality of sheet ejectors (discharge trays 17-18, fig. 1, paragraph 60).
Mizumukai and Oshima are combinable with Kametani because they all teach image forming apparatuses with discharging sheets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mizumukai and Oshima with the teachings of Kametani for the benefit of printing data to be output from at least one paper discharge tray among a plurality of paper discharge trays in case one of the them is unavailable as taught by Kametani at paragraphs 13-14.
Regarding claim 1514, it essentially recites similar limitations as presented in claim 10 above and thus is rejected on the same rationale.
Regarding claim 2015, it essentially recites similar limitations as presented in claim 11 above and thus is rejected on the same rationale.
Regarding claim 2516, it essentially recites similar limitations as presented in claim 12 above and thus is rejected on the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mori et al., US 2021/0225134 – teaches a first RFID reader 32, gates 33, a second RFID reader 34, and a tag sheet 35. The RFID server 31 is a computer that controls and causes the first RFID reader 32 and the second RFID reader 34 to perform a process of reading tag information of an RFID tag 60 provided to each product, paragraph 55
OH, US 2010/0177335 – teaches image forming apparatus 12 with discharge trays 14a-14n are disposed on an upper side of image forming apparatus 12, fig. 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677